Title: Luis de Onís to James Monroe, 26 October 1816
From: Onís, Luis de
To: Monroe, James


        
          Sir:
          Philadelphia, October 26, 1816.
        
        His excellency the viceroy of the kingdom of New Granada communicates to me, under date of the 2d of September last, that tranquillity being restored throughout the whole kingdom of Santa Fé, and all its provinces having submitted to His Majesty’s Government, the commander-in-chief, Don Pablo Morillo, has thought fit to raise the blockade which he had established on those coasts, the causes having ceased which obliged him to impose it; and that, in consequence of this determination, the before-mentioned viceroy has been pleased to open the provinces of that kingdom, and particularly the port of Carthagena, to the commerce of the Powers in amity with His Majesty, under the regulations specified in the printed papers which I have the honor to transmit herewith.
        I hope, sir, that you will be pleased to bring this to the knowledge of the President, that he may see the disposition of His Majesty to favor the commerce of this republic in every thing that may be compatible with the security of his dominions, and that comports with his interests. I renew my respects, &c.
        
          Luis de Onis.
        
      